Judgment unanimously affirmed. Memorandum: Defendant’s contention that the trial court improperly substituted and dismissed a juror is not preserved for our review because defendant failed to object "at a time when the trial court could correct the claimed error” (People v Hopkins, 76 NY2d 872, 873; see also, People v Besana, 186 AD2d 1009, lv denied 80 NY2d 1025; People v Burns, 118 AD2d 864, 865). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Burglary, 3rd Degree.) Present—Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.